Citation Nr: 1440513	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran had active service from September 1983 to February 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Virtual VA claims processing system contains an August 2014 Appellant's Brief, VA treatment records and a May 2014 written statement from the Veteran indicating that his back condition was deteriorating.  The VA treatment records include a notation of back pain in review of symptoms in October 2012.  The Veterans Benefits Management System (VBMS) and Virtual VA otherwise contain evidence and information as to other disability benefits claims filed by the Veteran, and documents that are duplicative to what is in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At a VA examination in March 2011 the examiner diagnosed myofascial lumbar syndrome with residuals of a herniated disc at the L5-S1 level with residual sensory deficit in the left S1 nerve root dermatome.  He opined that it was less likely than not that the Veteran's mysofascial syndromes in the past resulted in his herniated disc in the lower lumbar area.  However, he did not opine as to whether the current mysofascial syndrome was related to what he seems to have found to be in-service myofascial syndrome.  If the current mysofascial lumbar syndrome is found to be related to in-service myofascial syndrome, the Board would also need a medical opinion as to whether the Veteran's current myosfascial syndrome causes or aggravates his herniated disc at the L5-S1 level with residual sensory deficit in the left S1 nerve root dermatome.  For these reasons, a new examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  

Additionally, in a May 2014 statement, the Veteran indicated he believed his back disorder may be secondary to his service-connected knee degenerative joint disease.  This theory has not yet been adjudicated.  Additionally, a medical opinion is also required.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that a medical opinion should address the appropriate theories of entitlement).

On remand, the AOJ should seek to obtain any additional relevant records of private or VA treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for back disability from active service forward.  After acquiring this information and obtaining any necessary authorizations, obtain and associate with the claims file any such records that have not been previously received. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Once all available relevant records have been received and associated with the claims file, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with an appropriate clinician.  All necessary tests and studies should be conducted.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must review the service treatment records, including a record of treatment for mechanical back pain in April 1991, two records of treatment for low back pain in July 1992, and a separation report of medical history in July 1993 in which the Veteran indicated he had a history of recurrent back pain.  The examiner must also review the VA examination report from March 2011.

The examiner must provide a diagnosis for each back disorder found upon examination.  If the examiner does not find myofascial lumbar syndrome or residuals of a herniated disc, an explanation should be provided, with consideration of the 2011 VA examination.  

For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder 1) began during active service, or 2) is related to any incident of service, or 3) is caused by the left knee degenerative joint disease, or 4) is aggravated by the left knee degenerative joint disease.

If the examiner concurs in the March 2011 diagnosis of myofascial lumbar syndrome with residuals of a herniated disc at the L5-S1 level, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any aspect of this disorder began during active service or is related to any incident of service.

If the examiner finds that the Veteran had a myofascial syndrome during service and currently has a mysofascial lumbar syndrome, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the current myofascial lumbar syndrome began during active service or is otherwise related to the in-service myofascial syndrome.

Also, if the examiner finds that myofascial lumbar syndrome began during service or is otherwise related to myofascial syndrome during service, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that herniated disc at the L5-S1 level is caused or aggravated (chronically worsened) by his current myofascial lumbar syndrome.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

